Name: Commission Decision No 1064/83/ECSC of 28 April 1983 suspending the application of the definitive anti-dumping duty and terminating the anti-subsidy proceeding concerning broad-flanged beams originating in Spain
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-04-30

 Avis juridique important|31983S1064Commission Decision No 1064/83/ECSC of 28 April 1983 suspending the application of the definitive anti-dumping duty and terminating the anti-subsidy proceeding concerning broad-flanged beams originating in Spain Official Journal L 116 , 30/04/1983 P. 0091 - 0091*****COMMISSION DECISION No 1064/83/ECSC of 28 April 1983 suspending the application of the definitive anti-dumping duty and terminating the anti-subsidy proceeding concerning broad-flanged beams originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission recommendation No 3018/79/ECSC of 21 December 1979 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as last amended by recommendation No 3025/82/ECSC (2), and in particular Articles 9 and 12 thereof, After consultations within the Advisory Committee provided for by the said recommendation, Whereas on 10 August 1982 the Commission initiated anti-dumping and anti-subsidy proceedings concerning imports of broad-flanged beams originating in Spain; whereas the Commission has established, by recommendation No 259/83/ECSC (3), a definitive anti-dumping duty in relation to those imports; Whereas since that time certain arrangements have been made between the Community and Spain with respect to trade in steel products including broad-flanged beams; Whereas, in view of these arrangements, the Commission considers it appropriate to suspend the definitive anti-dumping duty and to terminate the anti-subsidy proceeding, HAS ADOPTED THIS DECISION: Article 1 The application of the definitive anti-dumping duty established by recommendation No 259/83/ECSC on broad-flanged beams originating in Spain is hereby suspended for imports effected after 21 April 1983. Article 2 The anti-subsidy proceeding concerning imports of broad-flanged beams falling within subheading 73.11 A ex I of the Common Customs Tariff, corresponding to NIMEXE code 73.11-12 and originating in Spain is hereby terminated. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 15. (2) OJ No L 317, 13. 11. 1982, p. 17. (3) OJ No L 30, 1. 2. 1983, p. 61.